Determination of respondent New York City Department of Housing Preservation and Development, dated August 20, 2007, granting respondent hotel owner’s application for a certificate of no harassment (Administrative Code of City of NY § 28-107.4 [3.1] [former § 27-198 (b) (1) (b)]), unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 by petitioner tenant association, transferred to this Court by order of the Supreme Court, New York County (Walter B. Tolub, J.), entered June 2, 2008, dismissed, without costs.
The finding that respondent hotel did not engage in conduct that harassed or was intended to harass any single room occupancy tenant within the meaning of Administrative Code § 27-2093 is supported by substantial evidence showing, inter alia, that essential services were maintained on an ongoing *523basis, that the hotel’s management took prompt steps to correct maintenance problems as they arose, and that the violations against the hotel were all recent, nonhazardous, and largely corrected by the time of the hearing. No basis exists to disturb the hearing officer’s findings of credibility (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). Concur— Gonzalez, EJ., Saxe, McGuire and Acosta, JJ.